Citation Nr: 1829698	
Decision Date: 07/03/18    Archive Date: 07/24/18

DOCKET NO.  14-39 702	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left foot/ankle disability.

4. Entitlement to service connection for a right foot/ankle disability.

5. Entitlement to service connection for a back disability.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 28, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.B.


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 1979.  He received a bad conduct discharge for service from August 1979 to April 1988.

These matters come to the Board of Veterans Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in August 2015 and December 2015 at which time it was remanded for additional development to include the scheduling of a new VA examination for his claimed bilateral foot/ankle disability.  The actions taken by the RO do not constitute substantial compliance with the December 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is now returned to the Board.

In April 2015, the Veteran testified before a Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  In an April 2018 letter, the Veteran was notified that the VLJ who conducted his hearing is no longer employed at the Board.  The Veteran did not elect to have a new hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C § 7107(a)(2).

FINDINGS OF FACT

1.  The Veteran served on active duty from February 1977 to August 1979.

2.  On April 11, 2018, and on May 31, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his representative, have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



		
JAMES G. REINHART
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


